Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
	Claim 1 is objected to.  Specifically, claim 1 recites three separate instances where one of the variables may be an unsubstituted or substituted C5 to C60 aryl group.  However, a C5 aryl group does not exist.  Aromatic compounds having no heteroatoms are required to have a minimum of six carbon atoms, not 5.  Applicants should amend all three instances of C5 to C60 aryl group to --C6 to C60 aryl group--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sado et al. (US 2016/0197289, cited on Applicants information disclosure statement, filed on 2/9/21).
Sado et al. teaches organic electroluminescent elements and devices.  The organic electroluminescent devices include a substrate, an anode, a hole injecting layer, a hole transporting layer, an emission layer, a first and a second electron transporting layer, an electron injection layer, and a cathode (Figure 1).  The second electron transporting layer is taught as being selected from a compound which has a phenanthroline group (formula 2-1) (paragraph 0204).  Sado et al. teaches several compounds which satisfy Formula 1 as claimed.  One such compound is shown on the bottom left of page 128.  This compound corresponds to compound EN-m009 of claim 4 and variables Ar1 is a phenyl group, variable Ar2 is a triphenylene group, variable a is equal to zero, variables R1-R6 are hydrogen atoms, and variable L1 is a m-phenylene group, thereby anticipating claims 1 and 3 as well.  Additionally, Sado et al. teaches compounds which also has variable a equal to 1 such as the left compound on the second row of page 129 which has a biphenylene linker as L1 and L2, which anticipates the first formula of claim 2.  .

Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (US 2016/0104844).
Kang et al. teaches organic light emitting diodes which are comprised of a layer sequence satisfying claims 5 and 8 (Figure 2).  Kang et al. teaches that the charge generation layer is comprised of a p-type and an n-type charge generation material.  Kang et al. teaches that the n-type charge generation material is comprised of at least two hosts and a dopant.  Included in the host materials are those having the structures NC-01 through NC-44 as taught in paragraph 0043.  Compounds NC-37 and NC-38 anticipate Formula 1 of claim 1 with variables R1-R6 being hydrogen atoms, variable Ar1 being a phenyl group, variable L1 being either a m-phenylene (NC-37) or a m-pyridylene group (NC-38), variable a being equal to zero, and variable Ar2 being a pyrenyl group.  Compound NC-37 also corresponds to compound EN-m011 of claim 1.  Embodiments where compounds NC-37 and NC-38 are employed in the n-type charge generation layer anticipate all of the limitations of claims 5 and 6.  Additionally, organic light emitting diodes having three emission units and two charge generation layers as shown in Figure 2 satisfy all of the limitations of claim 8.  Kang et al. also teaches that the dopant material in the n-type charge generation layer is an alkali or an alkaline metal (paragraph 0048), thereby anticipating claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2016/0104844) in view of Heo (US 2014/0183471) as applied to claim 5.
Kang et al. teaches organic compounds which satisfy claim 1 and organic light emitting diodes which satisfy all of the limitations of claim 5, as described above.  While Kang et al. does not explicitly teach an organic light emitting display which has a driving device interposed between the substrate and the organic light emitting diode which is connected to the first electrode as required by claim 9, it would have been obvious to one having ordinary skill in the art to have included such a driving device given the teachings of Heo.  Kang et al. and Heo are combinable because they are both from the field of organic electroluminescent devices.  Kang et al and Heo are both concerned with preparing tandem light emitting devices which have a plurality of light-emitting units.  Heo teaches that a thin film transistor can be formed on the first substrate to cause a multi-layered emission layer structure to emit light.  When a switching thin film transistor and a driving thin film transistor are employed, the multi-layered emission structure emits light based on image information of a data signal input according to a scan signal (paragraph 0125).  For these reasons, it would have been obvious to one having ordinary skill in the art to have included a driving device located between the substrate and connected to the first electrode, thereby satisfying claim 9 (see figure 3A of Heo).  While Kang et al. also does not .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 15/803,227 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  Device limitations of instant claims 5-9 and the device limitations of claims of the reference application differ only in the nature of the phenanthroline compound.  The generic formulae of independent claim 1 and the generic formulae of the reference application are 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  At the time of this Office action, the above copending application has been allowed and Applicants have paid the issue fee, but no U.S. patent number has been assigned.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766